Exhibit 99.1 N e w sR e l e a s e QUICKSILVER RESOURCES INC. 777 West Rosedale Street Fort Worth, TX76104 www.qrinc.com Quicksilver Resources Reports 2008 Third-Quarter Results Fort Worth Basin Production Doubles to Record Levels Unit Production Costs Decrease 35% FORT WORTH, TEXAS (November 5, 2008) – Quicksilver Resources Inc. (NYSE: KWK) today reported financial and operating results for the third quarter of 2008.Third-quarter 2008 adjusted net income, a non-GAAP measure, was $70.9 million ($.41 per diluted share), up 120% from the adjusted net income of $32.2 million ($.19 per diluted share) in the 2007 period.Adjusted net income excludes the following items not typically included in published estimates: · the unrealized noncash mark-to-market of derivative positions held by BreitBurn Energy Partners, which totaled to a $103.5 million ($67.3 million after tax) charge related to the company’s ownership in BreitBurn Energy Partners in the 2008 quarter; · a charge of $9.6 million ($6.3 million after tax, of which $5.0 million was paid in cash) in the 2008 quarter for settlement of litigation; · a $7.4 million ($4.8 million after tax) charge in the 2007 period for fees and severance expenses related to the divestment of the company’s Northeast Operations; and · a $2.0 million ($1.3 million after tax) benefit on derivatives related to the divestment of the Northeast Operations in the 2007 quarter. Including the items noted above, Quicksilver reported a net loss of $2.7 million (a loss of $.02 per diluted share) in the 2008 quarter as compared to net income of $28.7 million ($.17 per diluted share) in the prior-year period.Per-share data reflects the two-for-one stock split effected in the form of a stock dividend on January 31, 2008. Net cash from operating activities before changes in working capital, a non-GAAP measure, was $126.8 million for the third quarter of 2008, up 64% from $77.4 million in the comparable 2007 period.Reconciliations of net cash provided by operating activities before working capital changes to net cash provided by operating activities and net income to adjusted net income are provided on pages 9-10 of this news release. Third-Quarter 2008 Highlights · Completed the $1.3 billion acquisition of production, mid-stream, royalty and leasehold interests in Tarrant and Denton counties in Texas · Increased Fort Worth Basin daily production volumes 108% year-over-year · Increased Canadian daily production volumes 10% year-over-year · Reduced unit production costs 35% · Drilled 72 horizontal wells in the Fort Worth Basin; connected 66 wells to sales · Increased the company’s credit facility by $200 million to $1.2 billion - more - NEWS RELEASE Page 2 of10 “Record production volumes for the quarter were achieved from continued organic growth in our core projects in the Barnett Shale in north Texas and the Horseshoe Canyon coals in Alberta,” said Glenn Darden, Quicksilver president and chief executive officer.“This growth was enhanced by our recent Fort Worth Basin acquisition that adds 20% to our development inventory in the basin.Quicksilver’s low cost structure, multi-year hedging strategy and high-quality, long-lived asset base will serve our shareholders well in these economic times.” Production For the third quarter of 2008, average daily production increased approximately 17% to 277 million cubic feet of natural gas equivalent (MMcfe) per day from approximately 238 MMcfe per day for the same period in 2007.The 2007 quarter included production of approximately 76 MMcfe per day associated with the company’s previously owned Northeast Operations, which were divested as of November 1, 2007.Excluding the divested volumes from the Northeast Operations, production grew nearly 72% year-over-year and was up more than 50% organically.Total production for the third quarter of 2008 was approximately 25.5 billion cubic feet of natural gas equivalent (Bcfe) compared to approximately 21.9 Bcfe for the third quarter of 2007.The 2008 production volumes were comprised of approximately 72% natural gas, approximately 25% natural gas liquids (NGL) and approximately 3% crude oil and condensate. Production, on a MMcfe per day basis, by operating area, for the three months ended September 30, was as follows: 2008 2007 Change Texas 211.2 101.4 108 % Other U.S. 3.3 3.1 6 % 214.5 104.5 105 % Canada 62.5 57.0 10 % 277.0 161.5 72 % Northeast Operations* – 76.2 Total 277.0 237.7 17 % *The company’s Northeast Operations were divested as of November 1, 2007. Revenues and Costs Sales of natural gas, NGLs and crude oil increased approximately 45% to $218.2 million in the third quarter of 2008 as compared to $151.0 million in the 2007 quarter.The increase reflects a 17% increase in equivalent daily production volumes and an approximate 24% increase in the average realized price per thousand cubic feet of natural gas equivalent (Mcfe).Production expense of $33.5 million for the 2008 third quarter represents a decrease of $10.8 million, or 24%, from the prior-year quarter.This decrease was primarily due to the absence of costs associated with the divested production from our Northeast Operations offset in part by increased production volumes from the Fort Worth Basin in Texas.Standardization of production equipment and use of centralized facilities in the Fort Worth Basin has resulted in further reduction in production costs.Unit production expense, - more - NEWS RELEASE Page3 of10 including production, gathering and processing, and transportation expense, was $1.31 per
